Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 1 of 11 PageID #: 16



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------X

WILLIAM S. HOUSTON,

                        Plaintiff,
                                               MEMORANDUM AND ORDER
            -against-                          20-CV-5253 (KAM) (AKT)

NASSAU COUNTY POLICE DEPARTMENT,

                        Defendant.

--------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Plaintiff William S. Houston commenced this pro se

action pursuant to 42 U.S.C. § 1983 against defendant Nassau

County Police Department on October 30, 2020.           (ECF No. 1,

Complaint (“Compl.”).)      Plaintiff’s request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 is granted.           (ECF No. 2.)

For the reasons set forth below, the complaint is dismissed and

Mr. Houston is granted 30 days leave from the date of this

Memorandum and Order to file an amended complaint.

                                 BACKGROUND

            The allegations set forth by Mr. Houston in his

complaint are assumed to be true for the purpose of this Order.

Plaintiff alleges that on May 21, 2018, he was taken to a

hospital after he “suffered a psychotic break,” at which time

his firearms were removed from his home by the Nassau County

Police Department and his spouse was given a signed receipt for

                                      1
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 2 of 11 PageID #: 17



the firearms that contained inaccurate information. (Compl. at

7.)   On May 25, 2018, plaintiff “suffered a second or ongoing

psychotic break,” and was taken to a hospital where he

“voluntarily remained until on or about August 22, 2018.”             (Id.)

On November 5, 2018, plaintiff went to the Nassau County Police,

Second Precinct and filed paperwork seeking to have his firearms

returned to him.     (Id.)    Plaintiff was subsequently sent a

receipt of his request and correspondence from defendant seeking

further proof of ownership of the firearms.          (Id.)    Plaintiff

alleges that he provided the requested proof of ownership on

November 28, 2018, via certified mail.         (Id.)    On April 2, 2019,

plaintiff was hospitalized again after a suicide attempt and

released on May 2, 2019 to an outpatient treatment program.

(Id.)   On March 18, 2020, plaintiff requested information from

defendant regarding his case, but, to date, he has not received

a response or the return of his firearms.          (Id.)

            On February 10, 2020, plaintiff was notified by the

Utah Department of Public Safety that his concealed carry permit

in Utah was suspended because, as of May 30, 2018, he had been

placed on the National Instant Criminal Background Check System

(“NICS”) as an “Adjudicated or Committed Mental Defective,”

which disqualifies him from owning a firearm pursuant to 18

U.S.C. § 922(g) & (n) and N.Y. Penal Law § 400.            (Compl. at 7-



                                      2
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 3 of 11 PageID #: 18



8.)   Plaintiff argues that he “received no hearing or

notification of this placement [on the list].”            (Id. at 7.)     On

September 17, 2020, plaintiff contacted the “New York State

Office of NICS Appeals and SAFE Act” 1 and “requested data on why

he was on the prohibited persons list, whether the firearms were

whole or destroyed, and the process used in order to be removed

from the NICS prohibited persons list.”           (Id. at 8.)

Thereafter, the NICS office confirmed that plaintiff’s hospital

admissions on May 25, 2018 and April 2, 2019, “were the

qualifying incidents sent to the federal NICS database by [New

York State.]”     (Id.)   In the instant action, plaintiff seeks,

inter alia, to be removed from the NICS prohibited persons list

and the return of his firearms.           (Id. at 9.)   As set forth

below, plaintiff may seek relief according to state procedures

but not before this court.

                            STANDARD OF REVIEW

            A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”           Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).           A claim is plausible “when



1      “New York’s Secure Ammunition and Firearms Enforcement Act of 2013 (the
“SAFE Act”) was enacted in January 2013, following a series of mass shootings
around the United States by mentally disturbed individuals. At least some of
the shooters in these incidents were able to legally obtain firearms even
though they were known to be dangerous by their mental health treatment
provider.” Montgomery v. Cuomo, 291 F.Supp.3d 303, 307 (W.D.N.Y. Mar. 5,
2018).

                                      3
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 4 of 11 PageID #: 19



the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”       Matson v. Bd. of Educ., 631 F.3d 57,

63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).    Although all allegations contained in the complaint

are assumed to be true, this tenet is “inapplicable to legal

conclusions.”     Iqbal, 556 U.S. at 678.      In reviewing a pro se

complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than

formal pleadings drafted by lawyers.”         Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429

U.S. 97, 104–05 (1976)); see Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009) (noting that even after Twombly, the court

“remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, under 28 U.S.C. § 1915(e)(2)(B), a district court

shall dismiss an in forma pauperis action where the court is

satisfied that the action: “(i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune

from such relief.”

                                 DISCUSSION

            Plaintiff brings this lawsuit pursuant to 42 U.S.C. §

1983 (“Section 1983”).      “Section 1983 provides a cause of action


                                      4
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 5 of 11 PageID #: 20



against any person who deprives an individual of federally

guaranteed rights ‘under color’ of state law.”           Filarsky v.

Delia, 566 U.S. 377, 383 (2012) (quoting 42 U.S.C. § 1983).

“Thus, to state a claim under Section 1983, a plaintiff must

allege: (1) the deprivation of any rights, privileges, or

immunities secured by the Constitution and its laws, and (2)

that the deprivation was ‘committed by a person acting under the

color of state law.’” Harrison v. New York, 95 F. Supp. 3d 293,

321 (E.D.N.Y. 2015) (quoting Ciambriello v. Cty. of Nassau, 292

F.3d 307, 323 (2d Cir. 2002)).

 I.   Nassau County Police Department as a Defendant

            As a preliminary matter, the Court concludes that

plaintiff’s complaint cannot proceed because the only named

defendant, the Nassau County Police Department, is not a proper

defendant under plaintiff’s Section 1983 claim.           See, e.g., Nash

v. Cty. of Nassau, No. 16-cv-2148 (JFB)(AYS), 2019 WL 1367159,

at *4 (E.D.N.Y. Mar. 26, 2019) (“[T]he Nassau County Police

Department is not a proper defendant for any of plaintiff's

Section 1983 claims.”).       It is well-established that “[u]nder

New York law, departments that are merely administrative arms of

a municipality do not have a legal identity separate and apart

from the municipality and, therefore, cannot sue or be sued.”

Perros v. County of Nassau, 238 F. Supp. 3d 395, 400 (E.D.N.Y.


                                      5
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 6 of 11 PageID #: 21



2017).    Accordingly, for this reason, plaintiff’s complaint

fails to state a plausible claim for relief under Section 1983

and must be dismissed.      28 U.S.C. § 1915(e)(2)(B).

II.   Plaintiff’s Fourteenth Amendment Equal Protection Claim

            Even assuming plaintiff correctly identified a

defendant liable under the Section 1983, the complaint fails to

state a plausible Equal Protection claim under the Fourteenth

Amendment.    The Equal Protection Clause of the Fourteenth

Amendment requires the government to treat all similarly

situated people alike.      City of Cleburne, Tex. v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985).         The Equal Protection

Clause “bars the government from selective adverse treatment of

individuals compared with other similarly situated individuals

if ‘such selective treatment was based on impermissible

considerations such as race, religion, intent to inhibit or

punish the exercise of constitutional rights, or malicious or

bad faith intent to injure a person.’”         Bizzarro v. Miranda, 394

F.3d 82, 86 (2d Cir. 2005) (quoting LeClair v. Saunders, 627

F.2d 606, 609-10 (2d Cir. 1980)).         To state a viable claim for

denial of equal protection, a plaintiff must generally allege

“purposeful discrimination . . . directed at an identifiable or

suspect class.”     Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir.

1995).

                                      6
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 7 of 11 PageID #: 22



            Here, plaintiff alleges that he “received no hearing

or notification of [his] placement [on the NICs list], thereby

violating [his] 14th Amendment, Section 1 right to equal

protection of the law.”       (Compl. at 7.)     Mr. Houston’s

complaint, as currently drafted, fails to state an Equal

Protection claim because he has not identified a suspect class

subject to differential treatment.         See, e.g., Reid v. City of

New York, No. 19-cv-324 (AMD)(ST), 2019 WL 1573370, at *3

(E.D.N.Y. Apr. 11, 2019) (dismissing Equal Protection claim

where “plaintiff does not allege that he is a member of a

particular class”).

            To the extent plaintiff’s Fourteenth Amendment claim

is based on a violation of his due process rights, his claim

also fails because state law provides an adequate remedy for the

deprivation of his property interest in his firearm.            See Vialez

v. N.Y.C. Hous. Auth., 783 F.Supp. 109, 114 (S.D.N.Y. 1991)

(“[W]here a plaintiff alleges a deprivation of property in

violation of the due process clause, the federal court’s initial

inquiry must be whether the state has provided adequate remedies

to redress such unlawful acts. If so, there will be no claim

before the federal court, whether or not plaintiff took

advantage of the state procedure.”).         New York Mental Hygiene

Law § 7.09 sets forth a process for removing a name from the

                                      7
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 8 of 11 PageID #: 23



NICS list by seeking a certificate of relief from disabilities,

which is based on a determination as to whether the “person’s

record and reputation are such that such person will not be

likely to act in a manner dangerous to public safety and where

the granting of the relief would not be contrary to public

safety.”    See N.Y. Mental Hyg. Law § 7.09; N.Y. Comp. R. & Regs.

§ 543.5(2)-(6).     If the application to be removed from the list

is denied, an individual may seek review in state court pursuant

to Article 78 of the New York Civil Practice Law and Rules.

N.Y. Mental Hyg. Law § 7.09(2); see Phelps v. Bosco, No. 13-cv-

1510, 2017 WL 437407, at *17 (N.D.N.Y. Feb. 1, 2017).            “It is

settled law in this Circuit that ‘an Article 78 proceeding

provides the requisite post-deprivation process -- even if a

plaintiff failed to pursue it.’”          Montalbano v. Port Auth. of

New York & New Jersey, 843 F. Supp. 2d 473, 485 (S.D.N.Y. 2012)

(quoting Anemone v. Metro. Transp. Auth., 629 F.3d 97, 121 (2d

Cir. 2011)); Johnson El ex rel. Johnson v. DeProspo, No. 19-cv-

8426 (CM), 2019 WL 6311882, at *4 (S.D.N.Y. Nov. 22,

2019)(“Courts have held that a proceeding under Article 78 of

the New York Civil Practice Law and Rules is an adequate remedy

to challenge decisions with respect to firearms licenses.”).

            Here, plaintiff states that he contacted the New York

State Office of NICS Appeals and SAFE Act on September 17, 2020,

                                      8
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 9 of 11 PageID #: 24



and received information stating that his May 25, 2018 and April

2, 2019, hospital admissions were qualifying incidents, but he

does not allege that he has sought a certificate of relief from

disabilities. 2 (Compl. at 8.)       In any event, even if plaintiff

did seek a certificate and was denied, he must seek further

relief in state court.      Accordingly, because state law provides

an adequate remedy for the deprivation of Mr. Houston’s property

interest in his firearm, he has failed to state a claim under

the Fourteenth Amendment for a due process violation.

                                 CONCLUSION

            For the reasons set forth above, plaintiff’s complaint

is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure

to state a plausible clam for relief under Section 1983.             In

light of this court’s duty to liberally construe pro se

pleadings, and in an abundance of caution, plaintiff is granted

30 days leave from the date of this Order to file an amended

complaint in accordance with this Memorandum and Order.

            Plaintiff’s amended complaint must comply with Rule

8(a) of the Federal Rules of Civil Procedure.           Should plaintiff



2      See Phelps, 2017 WL 437407, at *16 (“The application form for a
certificate of relief from disabilities related to firearms, and further
information regarding the process, are available on the website for the
Office of NICS Appeals and New York State Secure Ammunition and Firearms
Enforcement Act.”); see also Certificate of Relief Process and Forms,
available at: https://nics.ny.gov/requirements.html (last visited Dec. 11,
2020).

                                      9
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 10 of 11 PageID #: 25



 elect to file an amended complaint, the amended complaint must

 set forth the factual allegations to support his claims against

 all named defendants.      Plaintiff must identify each defendant in

 both the caption and the body of the amended complaint, and name

 as proper defendants only those individuals who have personal

 involvement in the actions he alleges in the amended complaint.

 Plaintiff must also provide the dates and locations for each

 relevant event.

             Plaintiff is advised that an amended complaint does

 not simply add to the first complaint.         Once an amended

 complaint is filed, it completely replaces the original.

 Therefore, plaintiff must include in the amended complaint all

 the necessary information that was contained in the original

 complaint.    The amended complaint must be captioned as an

 “Amended Complaint” and bear the same docket number as this

 order.   If plaintiff fails to file an amended complaint within

 the time allowed or fails to cure the deficiencies discussed in

 this Memorandum and Order, this case will be dismissed and

 judgment shall be entered in favor of defendant.




                                      10
Case 2:20-cv-05253-KAM-AKT Document 4 Filed 12/23/20 Page 11 of 11 PageID #: 26



             The Clerk of the Court is respectfully directed to

 mail a copy of this Memorandum and Order to plaintiff at the

 address listed on the docket and note service on the docket.

             SO ORDERED.

                                                /s/
                                           KIYO A. MATSUMOTO
                                           United States District Judge
                                           Eastern District of New York
 Dated:      Brooklyn, New York
             December 23, 2020




                                      11
